 1
                                                             JS-6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11   JUAN MENDOZA,                       )   No. CV 17-00739-ODW (JDE)
                                         )
12                                       )
                       Petitioner,       )   JUDGMENT
13                                       )
                  v.                     )
                                         )
14   WARDEN MONTGOMERY,                  )
                                         )
15                     Respondent.       )
                                         )
16
17         Pursuant to the Order Accepting Findings and Recommendation of the
18   United States Magistrate Judge,
19         IT IS ADJUDGED that the petition is denied and this action is
20   dismissed with prejudice.
21
22   Dated: March 25, 2019
23
                                              ______________________________
24                                            OTIS D. WRIGHT, II
25                                            United States District Judge
26
27
28
